DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 11/18/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it appears that the limitations “a first phase value…with respect to the input image” and “a second phase value…with respect to the input image” should instead be “a first phase value…with respect to a first viewpoint for the input image” and “a second phase value…with respect to a second viewpoint for the input image.”  As presented, it is unclear how the single input image defines the first and second phase values as claimed without being first and second viewpoints for the input image.
Claims 2-10 are dependent on claim 1 and inherit at least the same deficiencies as claim 1.
Regarding claim 10, the limitation “RBDG-based hologram generation method” is problematic.  The abbreviation RBGD is used without first defining what the abbreviation stands for.  RBGD is not a common term in the art so it is not clear what method is considered to be encompassed by an “RBDG-based hologram generation method.”
Regarding claim 14, the limitation “for the identical pixels between the first viewpoint and the second viewpoint, allocating the same phase value to the first phase information of the first pixel data and the second phase information of the second pixel data That, how to create a hologram” is problematic.  It appears that “That, how to create a hologram” is a typographical error.  For purposes of examination it will be treated as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-14 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smithwick et al. (US 2018/0063519).
Consider claim 1, Smithwick discloses (e.g. figure 1) a method for generating a hologram, comprising:
receiving an input image representing a 3D object (3D display);
defining a first phase value (phase profile 117) for a first pixel data such that spatio-temporally identical pixels with respect to the input image have the same phase (view 1 image);
defining a second phase value (phase profile 117) for a second pixel data such that spatio-temporally identical pixels with respect to the input image have the same phase (view 2 image); and
generating a multi-view hologram using the first phase value and the second phase value (at step F a Multiview hologram is generated) [0039-0043].
Consider claim 2, Smithwick discloses a method of claim 1, wherein the first pixel data comprises a first 3D coordinate information representing the 3D object, and a first RGB pixel information representing the 3D object, and the first phase value (the system is a 3D system with full color such that it is considered to use RBG and phase information to generate the viewpoints) [0006, 0039-0043].
Consider claim 3, Smithwick discloses a method of claim 2, wherein the second pixel data comprises a second 3D coordinate information representing the 3D object, and a second RGB pixel information representing the 3D object, and the second phase value (the system is a 3D system with full color such that it is considered to use RBG and phase information to generate the viewpoints) [0006, 0039-0043].
Consider claim 4, Smithwick discloses a method of claim 3, wherein the multi-view hologram comprises a single-view hologram (see figure 1, the multi-view hologram is comprised of multiple single-view holograms) [0039-0043].
Consider claim 10, Smithwick et al. disclose (e.g. figure 1) a method of claim 1, wherein identical pixels among viewpoints are determined based on a depth image in an RGBD-based hologram generation method (the system is a 3D system with full color such that it is considered to use  RBG and depth (D) to generate the viewpoints) [0006, 0039-0043].
Consider claim 11, Smithwick et al. disclose (e.g. figure 1) a method for generating a hologram, comprising:
receiving an input image representing a 3D object (3D display);
generating a first pixel data comprising a first phase information (phase profile 117) at a first viewpoint for the input image (view 1 image);
generating a second pixel data comprising a second phase information (phase profile 115) at a second viewpoint for the input image (view 2 image); and
generating a multi-view hologram using the first pixel data and the second pixel data (at step F a Multiview hologram is generated) [0039-0043].
Consider claim 12, Smithwick discloses a method of claim 11, wherein the first pixel data comprising a first 3D coordinate information representing the 3D object at the first viewpoint, and a first RGB pixel information representing the 3D object at the first viewpoint, and the first phase information (the system is a 3D system with full color such that it is considered to use RBG and phase information to generate the viewpoints) [0006, 0039-0043].
Consider claim 13, Smithwick discloses a method of claim 12, wherein the second pixel data comprising a second 3D coordinate information representing the 3D object at the second viewpoint, and a second RGB pixel information representing the 3D object at the second viewpoint, and the second phase information (the system is a 3D system with full color such that it is considered to use RBG and phase information to generate the viewpoints) [0006, 0039-0043].
Consider claim 14, Smithwick discloses a method of claim 11, further comprising:
for the identical pixels between the first viewpoint and the second viewpoint, allocating the same phase value to the first phase information of the first pixel data and the second phase information of the second pixel data (appropriate phase information is allocated to the different viewpoints in the Multiview hologram) [0039-0040].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithwick et al. (US 2018/0063519) in view of Oh et al. (US 2016/0187850).
Consider claim 5, Smithwick et al. disclose defining the first phase value comprising applying a first phase to the first pixel data (each image is paired with a unique phase profile) [0039-0040].  However, Smithwick et al. does not explicitly disclose that the first phase is a first random.  Smithwick et al. an Oh et al. are related as holographic image processing methods.  Oh et al. disclose providing a random phase [0058-0060].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Smithwick, to use the random phase as taught by Oh., in order to enhance correlation of a hologram.
Consider 6, the modified Smithwick reference discloses, a method of claim 5, wherein the defining the second phase value comprising applying a second random phase to the second pixel data (Oh et al. disclose providing a random phase) [0058-0060].
Consider claim 8, Smithwick does not explicitly disclose that generating a correlation image by assigning a first value to the Spatio-temporally identical pixels and a second value to pixels that are not spatio-temporally identical.  Smithwick and Oh are related as hologram generating methods.  Oh et al. disclose generating a correlation image by assigning a first value to the Spatio-temporally identical pixels and a second value to pixels that are not spatio-temporally identical (random phase is assigned to have a high spatial correlation between the RBG channels) [0058-0060].  Additionally Smithwick discloses that appropriate phase information is allocated to the different viewpoints in the Multiview hologram.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Smithwick, to use the random phase as taught by Oh., in order to enhance correlation of a hologram.
Consider claim 9, the modified Smitwick reference discloses a method of claim 8, further comprising: compressing the multi-view hologram by using the correlation image (the holographic data format allows for high-efficiency compression) [0011-0012, 0087 of Oh].
Consider claim 15, Smithwick discloses a method of claim 11, further comprising:
when the first viewpoint and the second viewpoint are adjacent viewpoints (see figure 1, the viewpoints are adjacent).  However, Smithwick does not explicitly disclose generating a correlation image by assigning a first value to the identical pixels between the first viewpoint and the second viewpoint, and a second value to pixels that are not identical between the first viewpoint and the second viewpoint. Smithwick et al. an Oh et al. are related as holographic image processing methods.  Oh et al. disclose providing a random phase wherein generating a correlation image by assigning a first value to the identical pixels between the first viewpoint and the second viewpoint, and a second value to pixels that are not identical between the first viewpoint and the second viewpoint (random phase is assigned to have a high spatial correlation between the RBG channels) [0058-0060].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Smithwick, to use the random phase as taught by Oh., in order to enhance correlation of a hologram.
Consider claim 16, the modified Smithwick reference discloses a method of claim 15, further comprising: compressing the multi-view hologram by using the correlation image (the holographic data format allows for high-efficiency compression) [0011-0012, 0087 of Oh]..
Consider claim 17, Smithwick et al. disclose (e.g. figure 1) a method for generating a hologram, comprising:
receiving an input image representing a 3D object (3D display);
applying a first phase (phase profile 117) to a first pixel data of a first viewpoint for the input image (view 1 image);
applying a second phase (second phase profile) to a second pixel data of a second viewpoint for the input image (view 2 image); and
generating a multi-view hologram using the first pixel data and the second pixel data (at step F a Multiview hologram is generated) [0039-0043].
However, Smithwick et al. does not explicitly disclose that the phases are random.  Smithwick et al. an Oh et al. are related as holographic image processing methods.  Oh et al. disclose providing a random phase [0058-0060].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Smithwick, to use the random phase as taught by Oh., in order to enhance correlation of a hologram.
Consider claim 18, Smithwick discloses a method of claim 17, further comprising:
performing random phase modulation such that a result of applying the first random phase and the second random phase for the identical pixels between the first viewpoint and the second viewpoint becomes the same phase value (appropriate phase information is allocated to the different viewpoints in the Multiview hologram) [0039-0040].
Consider claim 19, the modified Smithwick reference discloses a method of claim 17, further comprising: when the first viewpoint and the second viewpoint are adjacent viewpoints, generating a correlation image by assigning a first value to the identical pixels between the first viewpoint and the second viewpoint, and a second value to pixels that are not identical between the first viewpoint and the second viewpoint (appropriate phase information is allocated to the different viewpoints in the Multiview hologram) [0039-0040].
Consider claim 20, the modified Smithwick reference discloses a method of claim 19, further comprising: compressing the multi-view hologram by using the correlation image (the holographic data format allows for high-efficiency compression) [0011-0012, 0087 of Oh].
Allowable Subject Matter
Claims 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872